Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Response to Amendment
As a result of the amendments to the claims, all rejections not repeated in this Office Action have been withdrawn. 
Claims 1-13 are currently pending in this Office Action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2016/0029677) in view of Yako (JP 2005-075957A-cited in IDS filed 6/23/2020) and Johnson et al. (US 3,533,940). 
Regarding Claims 1-4, 7 and 8, Prakash discloses a non-fermented or semi-fermented tea beverage (green, oolong, paragraph 411, as per claim 4) comprising chitosan (paragraph 151) wherein the chitosan is at a concentration of 30-2000ppm (paragraph 152) which overlaps with the claimed 1 to 
Further regarding Claim 8, the term "adjusting" is construed as "comprising", since the claim does not indicate what the concentration of chitosan is being adjusted from. Also, since Johnson has been relied on to modify the chitosan concentration of the beverage to 6.25-75.0ppm, the combination also teaches a concentration of chitosan adjusted to within the claimed range.
Regarding Claim 5, Prakash further teaches wherein the beverage has a pH of 1.8 to 10 which encompasses the claimed 3.5 to 7.5 (paragraph 440).
Regarding Claim 6, Prakash further teaches wherein the beverage is a packaged beverage (ready to drink beverage, paragraph 411). 
Regarding Claims 9-11, as discussed in the rejection of Claim 1, the combination of Prakash, Yako, and Johnson discloses a beverage consisting of: 
a chitosan having a molecular weight of not more than 7kDa and 5 kDa as per claim 11 (3 to 7 kDa, see Abstract of Yako) at a concentration of 1 to 200 ppm and 1 to 80ppm as per claim 10 (overlaps with Prakash’s 30-2000ppm, paragraph 152 and Johnson’s 6.25-75.0 ppm, Example 1, Table 1, Col. 3-4); 

water (paragraph 413). 
Prakash is directed to a beverage comprising glucosylated steviol glycosides (GSG); however, the GSG is used to enhance the taste or sweetness of consumables (paragraph 2 and 98), and is therefore construed as a flavorant. 
Regarding Claim 12, Prakash further teaches wherein the beverage has a pH of 1.8 to 10 which encompasses the claimed 3.5 to 7.5 (paragraph 440).
Regarding Claim 13, Prakash further teaches wherein the beverage is a packaged beverage (ready to drink beverage, paragraph 411). 


Response to Arguments
Applicant’s arguments in the remarks filed 7 Mar 2022 has been considered, but is found not persuasive over the prior art. 
Applicant argues that the Office fails to explain why a person of ordinary skill in the art would have been directed to arrive at the claimed product. (page 8 of the remarks). That is, Applicant argues that Prakash discloses various embodiments of the composition where chitosan is merely disclosed as one of the various polymer additives that may be added to the composition. However, the argument is not persuasive because the court held that a multitude of effective combinations does not render any particular formulation less obvious. See In re Corkill, 771 F.2d 1496, 1500, 226 USPQ 1005, 1008 (Fed. Cir.1985). In any case, the Johnson reference provides an additional showing of adding chitosan within the claimed amount in tea beverages and therefore would have been obvious to one of ordinary skill in the art to use chitosan for similar purpose of eliminating impurities as suggested by Johnson (see Col. 2, Ln. 16-21 and Example 1). 
In response to applicant’s argument regarding Yako, the argument is found not persuasive because Yako provides a showing of selecting chitosan with a particular molecular weight as a beverage additives for the purpose of preventing lifestyle-related diseases, aging, and improve in taste (see 
In response to applicant's argument that Johnson’s objective differs from the problem to be solved by the present application, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In view of the response above and the rejection presented, it is maintained that the combination of the cited prior art is proper and that the advantages would flow naturally from the suggestion of the prior art. 
 In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
In response to applicant’s argument that the claimed product offers superior, advantageous properties, since the prior art suggest all of the structure of the claim, the properties or functions are presumed to be inherent (see MPEP 2112.01). Also, since Johnson also recognizes chitosan in the claimed amount is advantageous in removing impurities and coagulant in tea, it is not seen that the results of preventing cloudiness would have been unexpected to one of ordinary skill in the art. 
As to applicant’s argument regarding Claim 9, applicant argues that it would not have been obvious for Prakash to arrive to the claimed invention since Prakash teaches a composition comprising GSG as a novel sweetener. However, Prakash discloses GSG as an additive that enhances “taste or sweetness of consumables” (see paragraph 2 and 98). Therefore, GSG is construed to be a flavorant which is optional in Claim 9. 


Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792